Case 18-34024-KRH         Doc 51       Filed 01/03/19 Entered 01/03/19 10:43:38     Desc Main
                                       Document     Page 1 of 2


                           UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF VIRGINIA
                                    Richmond Division


IN RE:          MICHAEL ROBERT DICKINSON,                  Case No. 18-34024-KRH
                                                           Chapter 13
                        Debtor.


                                              ORDER

         On August 8, 2018, Michael Robert Dickinson (the “Debtor”) filed a petition under

chapter 13 of title 11 of the United States Code. On October 31, 2018, the Debtor filed an

objection (the “Claim Objection”) [ECF 25] to the amended proof of claim, Claim No. 2-2, filed

by Samuel J.T. Moore, III (“Moore”), a pro se creditor. Moore filed a letter responding to the

Claim Objection [ECF 34] and also filed another amended proof of claim, Claim No. 2-3. On

January 2, 2019, the Court held a hearing on the Claim Objection (the “Hearing”). For the

reasons stated at the Hearing, it is

         ORDERED that on or before January 16, 2019, Moore shall file an amended proof of

claim, together with all necessary supporting documentation as set forth by the Court at the

Hearing.



ENTERED:        January 3, 2019


                                                    /s/ Kevin R. Huennekens
                                               UNITED STATES BANKRUPTCY JUDGE

Copies to:                                     Entered on Docket: January 3, 2019

Michael Robert Dickinson
3717 Patterson Avenue
Richmond, VA 23221
Case 18-34024-KRH        Doc 51   Filed 01/03/19 Entered 01/03/19 10:43:38   Desc Main
                                  Document     Page 2 of 2


Sharon Choi Stuart
Stuart Law Firm, LLC
2222 Monument Avenue
Richmond, VA 23220

Samuel J.T. Moore, III
1011 West Grace Street
Richmond, VA 23220

Carl M. Bates
P. O. Box 1819
Richmond, VA 23218

John P. Fitzgerald, III
Office of the US Trustee - Region 4 -R
701 E. Broad Street, Ste. 4304
Richmond, VA 23219




                                            2
